


Exhibit 10.22.2

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT AMENDMENT NO.1

 

Amendment Agreement No. 1 (the “Amendment”), dated as of November 4, 2002, to
the Letter of Credit and Reimbursement Agreement, dated as of April 17, 2002
(the “Agreement”), among Arch Reinsurance Ltd. as Obligor, Arch Reinsurance
Company as Obligor, Alternative Re Limited as Obligor, Arch Insurance Company
(formerly known as First American Insurance Company, “Arch Insurance”) as
Obligor and Fleet National Bank, as Lender.  Unless otherwise indicated, all
capitalized terms used herein shall have the meanings set forth in the
Agreement.

 

WHEREAS, subject to the terms of the Agreement, the Lender agrees to issue
irrevocable Letters of Credit on behalf of the Obligors; and

 

WHEREAS, Arch Insurance desires to expand the purposes under which it may
request Letters of Credit; and

 

WHEREAS, the Obligors desire and Lender agrees to permit the issuance of Letters
of Credit in United States Dollars and in the currencies of certain foreign
countries; and

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             The definition “Facility” set forth in Section 1.1 of the
Agreement is deleted in its entirety and the following is substituted therefore:

 

“Facility means the Letters of Credit that the Lender is willing to issue under
this Agreement as determined in its sole and absolute discretion in an amount
(including all Letter of Credit Obligations and Reimbursement Obligations for
each Obligor) not to exceed $200,000,000 (United States Dollars or the foreign
currency equivalent of any of the following G7 nations: Canada, France, Germany,
Italy, Japan and United Kingdom) in the aggregate.”

 

2.             Section 3.2 (g) of the Agreement is deleted in its entirety and
the following is substituted therefore:


 


“WITH RESPECT TO ANY LETTER OF CREDIT REQUESTED BY ARCH INSURANCE, SUCH LETTER
OF CREDIT SHALL BE ISSUED SOLELY FOR PURPOSES OF REINSURANCE AND IN CONNECTION
WITH SECURING REAL ESTATE LEASES FOR ARCH INSURANCE.”

 

3.             This Amendment shall be governed by the laws of the State of
Connecticut without giving effect to principles of conflict of laws, and may be
signed in counterparts, each of which shall be regarded as the original and all
of which shall constitute one and same agreement.

 

4.             This Agreement contains all of the terms agreed upon by the
parties with respect to the subject matter hereof.  This Agreement may be
amended or the provisions thereof waived only by a written instrument signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

--------------------------------------------------------------------------------


 

5.             All other terms and provisions of the Agreement shall remain in
full force and effect, except as expressly modified herein.

 

6.             This Agreement and any instrument delivered in connection
herewith may be executed in any number of counterparts with the same effect as
if the signatures on all counterparts are upon the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective officers, as an instrument under seal, as of
the date first above written.

 

ARCH REINSURANCE LTD.

 

 

By:

/s/ Janine Trench

 

 

Name: Janine Trench

 

Title: Controller

 

 

 

 

By:

/s/ Dwight Evans

 

 

Name: Dwight Evans

 

Title: President

 

 

ARCH REINSURANCE COMPANY

 

 

By:

/s/ John F. Rathgeber

 

 

Name: John F. Rathgeber

 

Title: Managing Director and Chief Operating Officer

 

2

--------------------------------------------------------------------------------


 

ARCH COMPANY

 

 

By:

/s/ John M. Tetro

 

 

Name: John M. Tetro

 

Title: CFO

 

 

FLEET NATIONAL BANK

 

 

By:

/s/ Lawrence Davis

 

 

Name: Lawrence Davis

 

Title: Portfolio Manager

 

ALTERNATIVE RE LIMITED

 

 

By:

/s/ Graham B. R. Collis

 

 

Name: Graham B. R. Collis

 

Title: Director

 

3

--------------------------------------------------------------------------------
